Citation Nr: 0101146	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

Left Knee:  Initially, the Board notes that the veteran is 
seeking a rating higher than 10 percent for an original 
rating for traumatic arthritis of the left knee.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claim placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed) but not yet 
ultimately resolved, as is the instant case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations must be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  

The veteran's traumatic arthritis of the left knee is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 - 
5010, for recurrent subluxation or lateral instability of the 
knee.  

However, a veteran who has arthritis and instability of the 
knee may be rated separately under Code 5003, degenerative 
arthritis, and Code 5257.  VAOPGCPREC 23-97.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  For a knee 
disability evaluated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion must at least meet 
the criteria for a 0 percent rating under the appropriate 
diagnostic codes.  In addition, a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Moreover, when an evaluation of a disability is based on 
limitation of motion, rating personnel must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Code 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.

Review of the November 1998 and February 1999 VA examination 
reports reveal that the examiner failed to address the 
presence or absence of factors such as weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, muscle spasm, or crepitation.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Additional Matter:  By a rating decision dated in January 
1999, the veteran was denied entitlement to an evaluation in 
excess 40 percent for fracture, right radius with fusion, 
right wrist; an evaluation in excess of 30 percent for 
residuals of gunshot wound, right forearm; a compensable 
evaluation for scars, abdomen and left leg; and a compensable 
evaluation for scars, left ear.  This rating decision also 
denied entitlement to service connection for degenerative 
arthritis of the right wrist and right shoulder, as secondary 
to the service-connected fracture, right radius with fusion, 
right wrist; service connection for arthritis of the left 
leg, as secondary to residuals of gunshot wound to the right 
forearm, skin graft from left leg; and entitlement to 
individual unemployability.  In addition, by this rating 
decision, the RO granted service connection for arthritis of 
the right elbow, as secondary to the service-connected 
residuals of gunshot wound, right forearm, and assigned a 
schedular evaluation of 30 percent disabling.  

In March 1999, the RO received a Notice of Disagreement from 
the veteran's attorney on the veteran's behalf which 
indicated that the veteran disagreed with the denial of the 
claims identified on the January 1999 rating decision.  The 
Notice of Disagreement further indicated that the veteran 
disagreed with the assignment of a schedular evaluation of 30 
percent for arthritis of his right elbow.  Thereafter, in 
July 1999 the RO issued a Statement of the Case (SOC) which, 
with the exception of entitlement to service connection for 
arthritis of the left leg, as secondary to residuals of 
gunshot wound to the right forearm, skin graft from left leg; 
addressed all the issues identified on the Notice of 
Disagreement.  The veteran and his attorney were each 
provided with copies of this SOC at their addresses of 
record.

With respect to the left leg, by a July 1999 rating decision, 
the RO granted service connection for traumatic arthritis, 
left knee, as secondary to service connected scar, residual 
of bone graft donor site, and evaluated it as 10 percent 
disabling.  In August 1999, the veteran's attorney submitted 
a Notice of Disagreement with respect to the schedular 
evaluation assigned for the veteran's service-connected left 
knee traumatic arthritis.  Accordingly, in September 1999, 
the RO issued an SOC which addressed the issue of entitlement 
to an evaluation in excess of 10 percent for traumatic 
arthritis of the left knee.

In September 1999, the veteran's attorney submitted a VA Form 
9, Appeal to Board of Veterans' Appeals, with respect to the 
left knee issue which was the subject of the September 1999 
SOC.  Additionally, the veteran's attorney stated that 
"[t]he rating decision dated 1/21/99 contained 8 issues.  
Our NOD [Notice of Disagreement] dated 2/22/99 appealed each 
of these issues.  The SOC of 9/3/99 addresses only one issue.  
An SOC is needed on the other seven issues that were appealed 
in the aforesaid NOD."  Thereby implying that the July 1999 
SOC which addressed the remaining issues had not been 
received.

The Court has held that the RO's failure to issue a statement 
of the case is a procedural defect requiring Remand.  Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also, Manlicon 
v. West, 12 Vet. App. 238 (1999) (in circumstances where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued).  
Further, 38 C.F.R. § 19.9 (1999) provides for the Board's 
Remand for correction of a procedural defect.  See also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  

Accordingly, although the RO has not failed to issue an SOC 
in this case, inasmuch as the veteran's attorney notified the 
RO of the nonreceipt of the July 1999 SOC which addressed the 
remaining issues on appeal prior to the date that the denial 
of these issues would become final and because the veteran 
may not be apprised of the applicable law pertaining to his 
remaining claims, the RO will be directed to provide him and 
his attorney with another copy of the July 1999 SOC.  
Additionally, the veteran and his attorney will be notified 
that they have sixty days from the date of remailing of the 
July 1999 SOC within which to submit a substantive appeal 
with respect to the issues addressed therein.

Additionally, inasmuch as the veteran's claims have not 
become fine, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

In light of the above, this case is REMANDED to the RO for 
the following:

1. The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or 
evaluated his left knee disorder since 
August 1998.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not 
currently on file.  

2. The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
traumatic arthritis of the left knee 
and that, under 38 C.F.R. § 3.655 
(2000), his claim will be denied if he 
fails to report for a VA orthopedic 
examination without good cause.  
Notification of the examination date 
should also be documented in the 
claims folder.

3. The veteran should then be afforded a 
special VA orthopedic examination, to 
determine the current manifestations 
and severity of his service-connected 
left knee disorder.  The veteran's 
claims folder and a separate copy of 
this remand should be made available 
to the examiner, the receipt of which 
should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
specifically report active and passive 
ranges of motion of the left knee.  
The examiner should indicate at what 
point, if any, in degrees of motion, 
the veteran experiences painful 
motion.  The examiner should note 
whether there is any recurrent 
subluxation or lateral instability 
present, and if so, the examiner 
should comment on whether it is 
slight, moderate or severe.  The 
examiner should also render an opinion 
as to the extent, if any, of any 
fatigue, weakness, functional 
impairment, impaired coordination or 
pain in the left knee due to repeated 
use or flare-ups and should portray 
these factors in terms of any 
additional loss in range of motion.  
All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses 
the aforementioned should be provided 
and associated with the claims folder.

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the VA medical report 
and required opinion to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  For further guidance on 
the processing of this case in light 
of the changes in the law, the RO 
should refer to VBA Fast Letters 00-
87, 00-92, and 01-02, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  

6. After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate 
the veteran's claim of entitlement to 
an evaluation in excess of 10 percent 
for traumatic arthritis of the left 
knee under the applicable regulations 
and Court decisions, including 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.73; 
VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); and 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); as applicable.  The RO's 
adjudication should reflect 
consideration of the concept of 
"staged ratings," pursuant to 
Fenderson, supra.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

7. The RO should also provide the veteran 
and his attorney with a copy of the 
July 1999 SOC which addressed the 
remaining issues on his March 1999 
Notice of Disagreement.  Additionally, 
the veteran and his attorney should be 
notified that they have sixty days 
from the date of remailing of the July 
1999 SOC within which to submit a 
substantive appeal with respect to the 
issues addressed therein.  If, and 
only if, a timely substantive appeal 
is filed, these issues should be 
certified to the Board for appellate 
consideration.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to report for examination may adversely affect 
his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


